ALLOWABILITY NOTICE

Examiner’s Comment
After further consideration of the previous restriction requirement, the Office deems that the recitations ”a first portion forming a preform for an upstream flange” and “a third portion forming a preform for a downstream flange” require the structure of “upstream flange” and “downstream flange”, respectively. Accordingly, claim 10 is deemed to include all of the allowable limitations of claim 1.

Rejoinder
Claims 1-9 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 20 July 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christophe  on 25 January 2021.

The application has been amended as follows: 
In the claims:
In claim 9, line 1, “engines” has been changed to --engine--.
In claim 10, line 2, --engine-- has been added after “turbine”.
In claim 10, line 4, --fiber-- has been added before “texture” (last instance).
In claim 10, line 7, --fiber-- has been added before “preform”.
In claim 10, lines 9-10, “during shaping, the fiber texture is shaped in such a manner as to obtain a” has been changed to --the--.
In claim 10, line 10, “presenting” has been changed to --presents--.
In claim 10, line 13, --fiber-- has been added before “preform”.
In claim 10, 2nd to last line, “the” (before “mean”) has been changed to --a--.
In claim 10, 2nd to last line, --fiber-- has been added before “preform”.
In claim 10, last line, --fiber-- has been added before “preform”.
In claim 14, line 3, --preform-- has been added after “zone”.
In claim 15, line 3, “casing” has been changed to --fiber preform--.

The above changes to the claims have been made for reasons described in the accompanying interview summary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. LEGENDRE whose telephone number is 571-270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kenneth Bomberg can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745                       
                                                                                                                                                                                 
	/J. Todd Newton/             Primary Examiner, Art Unit 3745